ORDER
The Court on April 6, 1999, having ordered that LEE JASPER ROGERS of RED BANK, who was admitted to the bar of this State in 1981, be temporarily suspended from the practice of law, pursuant to Rule 1:20 — 17(e)(1), effective May 9, 1999, unless respondent paid all administrative costs and interest assessed in a previous disciplinary matter or arranged a payment plan satisfactory to the Disciplinary Review Board and Lawyers’ Fund for Client Protection prior to that date;
*148And the Disciplinary Review Board and Lawyers’ Fund for Client Protection having reported to the Court that respondent has paid the sums assessed pursuant to Rule 1:20-17;
And good cause appearing;
It is ORDERED that the Order of April 6, 1999, is hereby vacated; and it is further
ORDERED that any future failure of respondent to comply with the Order of June 22, 1998, shall result in respondent’s immediate temporary suspension from .practice without further notice.